

114 S3385 IS: Medical Bankruptcy Fairness Act of 2016
U.S. Senate
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3385IN THE SENATE OF THE UNITED STATESSeptember 22, 2016Mr. Whitehouse (for himself, Ms. Warren, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to provide bankruptcy protections for medically
			 distressed debtors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medical Bankruptcy Fairness Act of 2016.
		2.Definitions
			(a)In
 generalSection 101 of title 11, United States Code, is amended—
 (1)by inserting after paragraph (39A) the following:
					
 (39B)The term medical debt means any debt incurred voluntarily or involuntarily—
 (A)as a result of the diagnosis, cure, mitigation, or treatment of injury, deformity, or disease of an individual; or
 (B)for services performed by a medical professional in the prevention of disease or illness of an individual.
 (39C)The term medically distressed debtor means—
 (A)a debtor who, during the 3 years before the date of the filing of the petition—
 (i)incurred or paid aggregate medical debts for the debtor, a dependent of the debtor, or a nondependent parent, grandparent, sibling, child, grandchild, or spouse of the debtor that were not paid by any third-party payor and were greater than the lesser of—
 (I)10 percent of the debtor’s adjusted gross income (as such term is defined in section 62 of the Internal Revenue Code of 1986); or
 (II)$10,000; (ii)did not receive domestic support obligations, or had a spouse or dependent who did not receive domestic support obligations, of at least $10,000 due to a medical issue of the person obligated to pay that would cause the obligor to meet the requirements under clause (i) or (iii), if the obligor was a debtor in a case under this title; or
 (iii)experienced a change in employment status that resulted in a reduction in wages, salaries, commissions, or work hours or resulted in unemployment due to—
 (I)an injury, deformity, or disease of the debtor; or (II)care for an injured, deformed, or ill dependent or nondependent parent, grandparent, sibling, child, grandchild, or spouse of the debtor; or
 (B)a debtor who is the spouse of a debtor described in subparagraph (A).. (b)Conforming amendmentsSection 104 of title 11, United States Code, is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by inserting 101(39C)(A), after 101(19)(A),; and
 (2)in subsection (b), by inserting 101(39C)(A), after 101(19)(A),.
				3.Exemptions
			(a)Exempt
 propertySection 522 of title 11, United States Code, is amended by adding at the end the following:
				
 (r)(1)If a medically distressed debtor exempts property listed in subsection (b)(2), the debtor may, in lieu of the exemption provided under subsection (d)(1), elect to exempt the debtor's aggregate interest, not to exceed $250,000 in value, in property described in paragraph (3) of this subsection.
 (2)If a medically distressed debtor exempts property listed in subsection (b)(3) and the exemption provided under applicable law specifically for the kind of property described in paragraph (3) is for less than $250,000 in value, the debtor may elect to exempt the debtor's aggregate interest, not to exceed $250,000 in value, in any such property.
 (3)The property described in this paragraph is— (A)real property or personal property that the debtor or a dependent of the debtor uses as a residence;
 (B)a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence; or
 (C)a burial plot for the debtor or a dependent of the debtor.. (b)Conforming amendmentsSection 104 of title 11, United States Code, is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by inserting 522(r), after 522(q),; and
 (2)in subsection (b), by inserting 522(r), after 522(q),.
				4.Waiver of administrative requirements
 (a)Case under chapter 7Section 707(b) of title 11, United States Code, is amended by adding at the end the following:  (8)Paragraph (2) does not apply in any case in which the debtor is a medically distressed debtor..
 (b)Case under chapter 13Section 1325(b)(1) of title 11, United States Code, is amended— (1)in subparagraph (A), by striking or at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
					
 (C)the debtor is a medically distressed debtor.. 5.Credit counselingSection 109(h)(4) of title 11, United States Code, is amended by inserting a medically distressed debtor or after apply with respect to.
 6.Student loan undue hardshipSection 523(a)(8) of title 11, United States Code, is amended by inserting the debtor is a medically distressed debtor or before excepting. 7.Attestation by debtorSection 521 of title 11, United States Code, is amended by adding at the end the following:
			
 (k)If the debtor seeks relief as a medically distressed debtor, the debtor shall file a statement of medical expenses relevant to the determination of whether the debtor is a medically distressed debtor, which statement shall declare under penalty of perjury that such medical expenses were not incurred for the purpose of bringing the debtor within the meaning of the term medically distressed debtor..
		8.Effective date;
			 application of amendments
			(a)Effective
 dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
			(b)Application of
 amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11, United States Code, on or after the date of enactment of this Act.